Citation Nr: 1708812	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to April 27, 2016 and in excess of 20 percent thereafter for a right shoulder disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for patella chondromalacia of the right knee with shrapnel retention.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This appeal to the Board of Veterans Appeals (Board) is from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issues on appeal were previously denied by the Board in May 2014.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC) which, in a March 2015 Joint Motion to Remand, vacated the Board's May 2014 decision and remanded the claims for action consistent with its decision.  

In May 2015, the Board granted 10 percent ratings prior to March 17, 2012 for the right shoulder and right knee disabilities and remanded the claims for entitlement to initial ratings in excess of 10 percent for his right shoulder and right knee disabilities in order to obtain new VA examinations. 
 
In a May 2016 rating decision, the RO determined the Veteran's right shoulder disability was 20 percent disabling, effective April 27, 2016.  The RO also determined the Veteran's right knee disability was 30 percent disabling, effective April 27, 2016. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issue of entitlement to an initial disability rating in excess of 10 percent prior to April 27, 2016 and in excess of 20 percent thereafter for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In a June 2016 letter, the Veteran requested to withdraw his appeal for his right knee disability and indicated that he was satisfied with the disability rating that he received for his right knee disabilities in the May 2016 rating decision.  


CONCLUSION OF LAW 

The criteria for withdrawal of the substantive appeal on the issue of entitlement to a disability rating in excess of 30 percent for patella chondromalacia of the right knee with shrapnel retention have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In a June 2016 letter, the Veteran stated that the increased 30 percent rating assigned for his right knee disability in the May 2016 rating decision was correct.  The Board finds that this statement constitutes a clear expression of satisfaction with the rating now assigned and a desire to withdraw the issue.  Accordingly, the Board finds that it does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.





ORDER

The appeal of the issue concerning entitlement to a disability rating in excess of 30 percent for patella chondromalacia of the right knee with shrapnel retention is dismissed.


REMAND

The Board's review of the record reveals that additional development on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

The Veteran contends that his service-connected right shoulder disability warrants an initial rating higher than the ratings currently assigned.  While in Vietnam, the Veteran sustained fragmentation wounds to the head, right leg, right shoulder and right arm during combat.  The Veteran was awarded entitlement to an initial disability rating of 10 percent in a January 2016 rating decision, with an effective date of April 12, 2007.  His disability rating was later increased to 20 percent disabling in a May 2016 rating decision, with an effective date of April 27, 2016.

During a March 2012 examination, on his range-of-motion testing, the Veteran had flexion to 180 degrees with objective evidence of pain at 160 degrees and abduction to 170 degrees with objective evidence of pain at 100 degrees.  He was able to perform three repetitions with the same results.  On the examination report, the examiner noted the Veteran had excess fatigability and pain on movement after repetitive use.  He also had localized tenderness of his right shoulder, but no guarding.  There was no ankylosis, instability or dislocation, or impairment of the clavicle, scapula, acromioclavicular joint, or sternoclavicular joint.  There was no indication of degenerative or traumatic arthritis. 

At a VA medical examination in April 2016, the Veteran reported experiencing a sharp pain in his shoulder that is initially dull and eventually starts throbbing.  The pain is typically worse at night, and the pain can persist through the night and extend into the next day.  The pain, he reported, is constantly mild or dull.  The discomfort intensifies with increased activity, extension, and/or rotation.  At the examination, his right shoulder was manifested by flexion to 125 degrees and abduction to 120 degrees.  Following repetitive-use testing, there was no additional functional loss.  The Veteran exhibited pain upon abduction, external rotation, and internal rotation of his right shoulder.  He exhibited tenderness to palpation and during rotation with the shoulder bone.  However, the pain noted on the examination did not result in or cause functional loss.  There was no pain with weight-bearing, crepitus, or ankylosis.  The examiner also noted his shoulder pain does not affect his ability to lift. 

In reviewing the history above, the Board observes that this claim was remanded by the Board in May 2015 based on an inadequate VA examination.  In CAVC's March 2015 Joint Motion for Remand, the Court noted that the March 2012 VA examination did not address whether there were any muscle injuries, to include lowered threshold of fatigue with average use, fatigue-pain, impairment of coordination, or uncertainty of movement, loss of deep fascia or muscle substance, impairment of muscle tonus, or the location of such injuries, consistent with the Board's instructions from the December 2011 Board remand.  In May 2015, the Board directed the VA examiner to include an evaluation of any impairment to the right shoulder that is the result of the shrapnel injury to the surrounding musculature.  

However, in the April 2016 VA examination, the examiner only noted the results of the Veteran's muscular strength testing for his shoulder disability, and the examiner did not adhere to the above referenced directives which required the examiner to address the Veteran's surrounding shoulder musculature due to the shrapnel injury.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) ("once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  The Board therefore remands this issue in order to obtain an adequate VA examination which is in compliance with the directives of the March 2015 Joint Motion to Remand and the May 2015 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Memphis, Tennessee, since January 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records.

2.  Schedule the Veteran for an examination to determine the current nature and extent of his right shoulder disability.  The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should identify all current right shoulder disabilities found to be present.  This examination should also include an evaluation of any impairment to the right shoulder that is the result of the shrapnel injury to the surrounding musculature.  

The examiner must discuss whether there were any muscle injuries and identify the muscle groups affected.  The examination should include testing results of the lowered threshold of fatigue with average use, fatigue-pain, impairment of coordination, or uncertainty of movement, loss of deep fascia or muscle substance, impairment of muscle tonus, or the location of such injuries.

If Disability Benefits Questionnaires (DBQs) are utilized, the examiner should be provided with the DBQs for both the joint and muscle examinations.  The examination should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Additionally, if the examiner finds that the Veteran has a scar or scars associated with his service-connected right shoulder disability, the location and severity of these scars must be discussed, to include, if appropriate, a DBQ pertaining to the evaluation of the scars.  

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination which may be scheduled without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




